     Case: 1:20-cv-00049-TSB Doc #: 14 Filed: 05/29/20 Page: 1 of 7 PAGEID #: 168




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

H.H. FRANCHISING SYSTEMS, INC.               :       Case No.: 1:20-CV-00049 - TSB
                                             :
               Plaintiff,                    :       JUDGE TIMOTHY S. BLACK
                                             :
v.                                           :       MAGISTRATE JUDGE BOWMAN
                                             :
TAMMY L. SPEARSON, et al                     :
                                             :
               Defendants.                   :


                                    PROTECTIVE ORDER



        Plaintiff and Defendant collectively, by and through counsel, hereby stipulate and agree

to the following Protective Order to be entered in this case pursuant to Rule 26(C) of the Federal

Rules of Civil Procedure.


1.      CONFIDENTIAL INFORMATION

        This Order shall apply to all documents, materials, things, or information produced

during the course of this action, including depositions, productions of documents, answers to

interrogatories, responses to requests for admissions, and all other discovery taken pursuant to

the Federal Rules of Civil Procedure, as well as testimony adduced at trial or in hearings, matters

in evidence, and any other information that shall in good faith be designated by the party or

person producing it as “CONFIDENTIAL.”

        For purposes of this Order, “CONFIDENTIAL” information means information in

written, oral, electronic, graphic/pictorial, audiovisual, or other form, whether it be a document,

information contained in a document, information revealed during a deposition, information
                                                    1
     Case: 1:20-cv-00049-TSB Doc #: 14 Filed: 05/29/20 Page: 2 of 7 PAGEID #: 169




revealed in a hearing, information revealed in an interrogatory answer, or otherwise produced

during discovery that is in good faith designated as such by the producing party, and that, as

claimed by the producing party, constitutes confidential personal, business, legal, regulatory,

financial, confidential research, or development information, or confidential policies or

procedures, business plans, commercially sensitive information, personal information, trade

secrets or other non-public information within the meaning of Federal Civil Rule 26(C), the

dissemination of which generally is protected by the designating party in the normal course of

business.   “CONFIDENTIAL” information shall include any copies, excerpts, summaries,

abstracts, or other documents that contain “CONFIDENTIAL” information. Any party may

challenge the designation of any document as “CONFIDENTIAL,” as provided herein.


2.      INADVERTENT FAILURE TO DESIGNATE

        Except as otherwise provided herein, inadvertent failure to designate information as

“CONFIDENTIAL” shall not be deemed a waiver of any claim of confidentiality as to such

matter, and the same thereafter may be corrected by supplemental written notice. Upon receipt

of the supplemental written notice, the terms of this Protective Order shall apply and the

receiving party shall retrieve, to the extent reasonably possible, the information and any

documents containing the same.

3.      INADVERTENT PRODUCTION

        The inadvertent production of any document or information during discovery in this case

shall be without prejudice to any claim that such material is privileged under the attorney-client

or other privilege, or protected from discovery as work product. No party or entity shall be held

to have waived any rights by such inadvertent production so long as the receiving party is

                                                    2
     Case: 1:20-cv-00049-TSB Doc #: 14 Filed: 05/29/20 Page: 3 of 7 PAGEID #: 170




notified within 10 days of the discovery of such inadvertent production. Upon written request by

the inadvertently producing party, the receiving party shall not use the information in the

document for any purpose absent further order of the Court. If the receiving party disagrees that

the document is privileged or has been produced inadvertently, it shall file the appropriate

motion within 14 days of receipt of the written request from the inadvertently producing party.

The burden of proof of privilege and inadvertence shall be on the producing party.


4.      PERMITTED DISCLOSURE

        a.     Any information that is designated as “CONFIDENTIAL” by the party or person
               producing it shall not be disclosed to any person other than the following:

                       i.     The parties and counsel for the parties;

                       ii.    The Court and appropriate court personnel;

                       iii.   Members of the legal, paralegal, secretarial, or clerical staff of
                              such counsel who are assisting in or responsible for working on
                              this litigation;

                       iv.    Outside experts or consultants for the parties as permitted herein;

                       v.     Court reporters during depositions in which confidential material is
                              marked; and

                       vi.    Deponents during depositions in which such material is marked.

        b.     Disclosure to those persons listed in paragraph 4(a)(iv) may not be made until the
               person to whom disclosure is to be made is given a copy of this Order and signs a
               copy of the Confidentiality Agreement in the form attached hereto as Exhibit A.


Any recipient of Confidential Information shall exercise reasonable and appropriate care with

regard to the storage, custody, and/or use of Confidential Information in order to ensure that its

confidential nature is maintained. The provisions of this paragraph 4 shall survive final

termination of this action.
                                                    3
     Case: 1:20-cv-00049-TSB Doc #: 14 Filed: 05/29/20 Page: 4 of 7 PAGEID #: 171




5.      FILING WITH COURT

        In the event any party wishes to file under seal with the Court documents that contain or

reflect “CONFIDENTIAL” information, such materials shall be filed with the Court under this

paragraph and shall be placed in a sealed envelope endorsed with the title of this action, the

words “CONFIDENTIAL -- SUBJECT TO PROTECTIVE ORDER,” and a statement

containing substantially the following information:

        This envelope (container) is sealed because it contains CONFIDENTIAL
        information filed in this case by [INSERT THE NAME OF THE PARTY OR
        PERSON FILING SUCH CONFIDENTIAL INFORMATION], and is not to be
        opened or the contents thereof displayed or revealed except by order of the Court.

        In the event any party wishes to file under seal with the Court documents that

contain or reflect “CONFIDENTIAL” information, the party will comply with the

Federal Rules of Civil Procedure and local rules of undersigned Judge by seeking

permission of the Court to file documents under seal. See Shane Group, Inc. vs. Blue

Cross Blue Shield of MI, 825 F.3d 299 (2016). Such rules shall supersede any conflicting

statement in this agreement.


6.      DEPOSITIONS

        A party may designate any portion of a deposition containing “CONFIDENTIAL”

Information (as defined above) as “CONFIDENTIAL” by so stating on the record at the time

testimony is given.


7.      TESTIMONY AT HEARINGS OR TRIAL

        In the event any party wishes to place under seal the transcript or portions thereof of

testimony containing “CONFIDENTIAL” information provided before the Court at a hearing or

                                                      4
      Case: 1:20-cv-00049-TSB Doc #: 14 Filed: 05/29/20 Page: 5 of 7 PAGEID #: 172




at trial, the Court shall be given the opportunity to determine upon motion by the party seeking to

place the testimony or portions thereof under seal whether good cause exists to seal the record in

accordance with Federal Civil Rule 26(C).


8.       USE FOR THIS ACTION

         Any person receiving information designated “CONFIDENTIAL” pursuant to discovery

in this matter shall make no use of such information, directly or indirectly, except for the

purposes of presenting claims or defenses in this action and may not use this information in any

other case or dispute nor for any private business or commercial purpose whatsoever.


9.       NO WAIVER OF OBJECTIONS

         Nothing contained in this Order (a) shall be construed as a waiver by a party or person of

its right to object to the subject matter of any discovery request, or as an agreement by any party

or person to produce documents, supply information or permit entry upon land under Rule 34 of

the Federal Rules of Civil Procedure; (b) shall constitute an admission that any evidence exists or

that evidence that may exist is relevant in any way to the issues; (c) shall be construed as a

waiver of any privilege; or (d) shall be construed as an admission by the receiving party that

produced information is entitled to the designation of “CONFIDENTIAL.” No party shall be

obligated to challenge immediately the propriety of a “CONFIDENTIAL” designation and the

failure to do so shall not preclude a later challenge to the propriety of such designation.


10.      AFTER TERMINATION OF ACTION

         After final termination of this action, including appeals or expiration of the time in which

to appeal, each counsel of record, upon written request made within 60 days of the date of final

                                                      5
      Case: 1:20-cv-00049-TSB Doc #: 14 Filed: 05/29/20 Page: 6 of 7 PAGEID #: 173




termination, shall within 60 days of such request (a) destroy and certify in writing as to the

destruction of, or (b) assemble and return to the counsel of record, all material in their possession

and control embodying information designated “CONFIDENTIAL,” including all copies thereof.

To the extent that any information has been filed under seal with the Court, pursuant hereto, such

documents may be retrieved from the clerk’s office by the party seeking to maintain the

confidentiality of such documents within 60 days of said final termination.


11.      CHALLENGE TO CONFIDENTIALITY DESIGNATION

         No party to the Action shall be deemed, by treating information as confidential, to have

conceded that the information actually is confidential. Nothing in this Order shall operate to

prejudice the rights of access to or use of information designated as “CONFIDENTIAL,” nor

shall it prejudice or impair the right of a party to challenge the propriety of the designation as to

certain information, or the procedure for handling same.

         The party producing the “CONFIDENTIAL” information or documents shall have the

burden of proving that the information or documents so produced are protected in accordance

with Federal Civil Rule 26(C) and the standards adopted by the federal courts.


12.      NON-PARTY CONFIDENTIALITY

         In the event that any non-party is called upon to produce information in this action that

the non-party reasonably believes constitutes or would disclose “CONFIDENTIAL” information,

the non-party may elect to become a party to the terms of this Protective Order for the purpose of

protecting such information by serving a written notice of its election on counsel for each party.

After service of such a notice of election, this Order will be binding on and inure to the benefit of

such non-party.
                                                     6
      Case: 1:20-cv-00049-TSB Doc #: 14 Filed: 05/29/20 Page: 7 of 7 PAGEID #: 174




13.      FURTHER RELIEF

         Nothing in this Order shall preclude any party or any other interested person from

petitioning the Court for different protection with respect to any information as that party

considers necessary and appropriate, including applying for an order modifying this Order in any

respect, or preclude the Court from altering this Order upon subsequent review.

         A breach of the terms of this Order shall entitle Defendants to appropriate sanctions,

including but not limited to attorneys fees and costs incurred in the enforcement of this Order.

         IT IS SO ORDERED.


     5/29/2020
______________________________                           s/Timothy S. Black
                                                     _________________________________
Date                                                 Honorable Timothy S. Black


Have seen and agreed:

/s/ Ryan J. McGraw                                   /s/ William M. Gustavson (w/authorization)
Konrad Kircher (0059249)                             William M. Gustavson (0016674)
Ryan J. McGraw (0089436)                             1060 Nimitzview Drive, Suite 212
RITTGERS & RITTGERS                                  Cincinnati, Ohio 45230
12 East Warren Street                                Tel: 513-621-4477
Lebanon, Ohio 45036                                  wmg@gustavsonlaw.com
513/932-2115                                         Attorney for Plaintiff
Fax: 513/934-2201
konrad@rittgers.com
ryan@rittgers.com
Attorneys for Defendants

                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was electronically filed using the Court’s
CM/ECF system this 21st day of May, 2020 and a copy served via that system upon all parties of
record.

                                                     /s/ Ryan J. McGraw
                                                     Ryan J. McGraw (0089436)


                                                    7
